People v Beltran (2018 NY Slip Op 07174)





People v Beltran


2018 NY Slip Op 07174


Decided on October 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2018

Friedman, J.P., Kapnick, Webber, Oing, Moulton, JJ.


7455 2356/89

[*1]The People of the State of New York, Respondent,
vElias Beltran, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Scott H. Henney of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Nicole Neckles of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Ethan Greenberg, J.), entered on or about March 30, 2017, which denied defendant's CPL 440.20 motion to set aside his sentence, unanimously dismissed, as moot.
Because defendant challenges only the aggregate minimum prison term of his two consecutive sentences of 15 years to life, his appeal was rendered moot by his release on parole on September 6, 2018 (after the briefs were filed). There is no
basis for applying the exception to the mootness doctrine (see generally Matter of Hearst Corp. v Clyne , 50 NY2d 707, 714-15 [1980]). Furthermore, defendant's challenge to his sentence is procedurally barred (see  CPL 440.20[2]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 25, 2018
CLERK